Citation Nr: 0922327	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  94-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for residuals of inguinal 
hernias.  





ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran had active service from November 1955 to October 
1957 and subsequent Army National Guard service at various 
times, including a period of active duty for training 
(ACDUTRA) from July 5 to July 30, 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1991 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In pertinent part of a November 2006 decision, the Board 
reopened a claim for service connection for residuals of 
bilateral inguinal hernias and remanded it for development.  
All other issues addressed in the November 2006 Board 
decision were adjudicated and no longer remain on appeal.  


FINDING OF FACT

There is probative medical evidence that relates residuals of 
bilateral inguinal hernias to a 1977 injury incurred during 
ACDUTRA.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, residuals 
of bilateral inguinal hernias were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty 
to notify and the duty to assist need not be discussed.  

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The term 
"active military, naval, or air service," includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 C.F.R. 
§ 3.6(a) (2008) (excerpt).

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by service treatment records 
(STRs), or for which the Veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown be service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303.  Where a condition is not shown to be 
chronic, then continuity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b).  

In January 1988, the Veteran obtained a written certification 
from his former military supervisor who recalled that in July 
1977, the Veteran served in annual training status with his 
unit and was treated for low back injuries received in a fall 
while performing military duties.  See claims file Vol 3. 
Thus, there is satisfactory evidence that he fell and was 
injured during ACDUTRA in July 1977. 

VA medical reports include a report with partly obliterated 
date, but believed to be dated in 1981, that mentions 
elective admission for right inguinal hernia repair.  The 
report is significant in that it mentions that the Veteran 
had noticed a bulging mass in the right inguinal area in 
1979.  It had slowly increased in size and in pain.  The 
report also mentions that by 1979, he had also noticed a 
small mass on the left inguinal area.  See claims file Vol 4.  

A March 8, 1982, report notes that the Veteran was seen at a 
VA Medical Center for bilateral inguinal masses that 
reportedly had been noticed for six months.  See claims file 
Vol 1.  On June 13, 1984, VA performed surgery for bilateral 
inguinal hernia repair.  See claims file Vol 4.  Since then, 
there have been recurrences of bilateral inguinal hernias.  
Thus, there is medical evidence of an in-service injury and a 
current disability. 

In December 2003, the Veteran asserted that his inguinal 
hernias had been caused by service.  In an April 14, 2004-
dated letter, Dr. F. S. Padilla noted that the Veteran had 
suffered a lower back injury in the Army and stated, "This 
trauma caused internal injuries, which produced the inguinal 
hernias."  The doctor noted that "years later" these 
hernias required surgical correction.  See claims file Vol 4.  

The Veteran underwent a VA compensation examination in August 
2007.  See claims file Vol 4.  The examiner noted a claims 
file review.  The examiner dissociated the bilateral inguinal 
hernias from an active service injury, basing that opinion on 
an absence of reported symptoms until 1986.  The examiner 
stated, "...there is no evidence of medical treatment or 
complaint of inguinal or scrotal mass during 1977 or several 
years after that until 1986 when he had his first inguinal 
hernia repair."  The examiner then concluded, "It is not at 
least as likely as not that his inguinal hernias are related 
to an incident of fall in 1977..."

Thus, the medical evidence is in conflict.  On one hand, a 
private physician has related the bilateral inguinal hernias 
to a 1977 injury, based on the Veteran's account of the 
injury and of the later onset of relevant symptoms.  Dr. 
Padilla found no reason to dissociate the inguinal hernias 
from the 1977 injury even though the hernias had not required 
surgical correction until "years later."  The Board finds 
no reason to doubt the doctor's medical judgment.  

On the other hand, the recent VA examiner who offered the 
negative opinion found no evidence of any hernia symptom or 
complaint until 1986.  Clearly, the VA examiner's assessment 
of the date of onset of symptoms is inaccurate because the 
1981 VA medical report notes a history of masses arising in 
1979 and a March 1982 VA report notes a six-month history of 
inguinal masses.  These reports suggest that the first 
noticeable hernia symptoms arose in 1979 or 1981, rather than 
1986.  The only conclusion that can be drawn from the August 
2007 VA compensation examination report is that the negative 
opinion is based on an inaccurate factual premise.  Thus, 
this opinion cannot be afforded much weight.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based 
upon an inaccurate factual premise has no probative value). 

The only issue remaining for discussion is Dr. Padilla's 
reliance on a lay witness statement.  Lay statements are 
competent evidence with regard to descriptions of symptoms of 
disease or disability.  38 C.F.R. § 3.159; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandrea v. 
Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (The Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  

In this case, there is no indication that the Veteran is not 
credible or that he is not competent to identify a mass or a 
bulge in his own inguinal area.  Thus, even though a medical 
diagnosis of inguinal hernia was not offered at the time of 
onset of noticeable inguinal masses, Dr. Padilla, and the 
Board, may accept the Veteran's reported symptoms in 1979 and 
1981 as an indication of inguinal hernias. 

Based on the evidence of record and resolving the doubt in 
the Veteran's favor, the Board finds that the evidence favors 
the claim.  Service connection for residuals of bilateral 
inguinal hernias must therefore be granted.  U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.6(a). 


ORDER

Service connection for residuals of bilateral inguinal 
hernias is granted.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


